. . ..


                                                   i

                                         l..:...*


                  OFFICE   OF THE   ATTORNEY       GENERAL   OF TEXAS
                                       AUSTIN




       ^....:


         .: .

              r



        ‘,
    ,.:i .I
I
            &a OOIUOQUOAM~
                      there is    A0t$ZOxtiOll
                                            @WMnted Ofths
diwrrion of 8peoi43fundanor of the attemptad sop83 or maend-
    or 8 rktute through the medium 0r a genera38pproprimtian
     .

            AeeN        it la our 0 lnlml thmt the puoted
mionm or SenmtaRU3 423 M   T bd mnd thmt the aotr or Gr’
cu&Qtroller in re8pot thawtoa08 authorixed by 36tr.




APPRBVED
OPnrIoa cm=
By /i/   B.Y.B.,   ChUmsan